Title: From Benjamin Franklin to Jacques Barbeu-Dubourg, 5 December 1774
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques


Dear Friend,
London, Dec. 5. 1774
With this I send you a new Pamphlet just published here, written by a Friend of mine. The Subject of it grows every hour more and more serious. No Advice is yet received of the Result of the Congress, which during its whole Sitting has kept all its Deliberations a profound Secret.

Mr. Bennet, who will deliver this to you, is a Gentleman of Distinction here, and my particular Friend. He is fond of your favourite Study Electricity, and you will have Pleasure in conversing with him. I recommend him warmly to your Civilities.
My best Respects to Made. Dubourg, Melle. Biheron, Madelle Basseporte, and M. Dalibard. I hope they are all in good Health. I am ever, my dear Friend, Yours most affectionately
B Franklin
M. Dubourg
